Interim Decision #2611

MATTER OF MARTINEZ

In Deportation Proceedings
A-22380631
Decided by Board August 26, 1977
(1) Respondent conceded deportability under section 241(a)(2) of the Immigration and
Nationality Act, but contested #le immigration judge's denial of his application for
voluntary departure.
(2) On May 4, 1976, respondent was convicted of a violation of 18 U.S.C. 473. A necessary
element for a conviction under 18 U.S.C. 473 is intent to defraud, and in a crime in
which fraud is an ingredient, moral turpitude attaches.
(3) By virtue of this conviction, respondent falls within the class of persons described in
section 212(a)(9) of the Act and he cannot establish that he has been a person of good
moral character for the period required in section 101(f)(3) of the Act. Therefore, he is
statutorily ineligible for voluntary departure under section 244(e) of the Act.
CI HA R 41P.•

Order Act of 1952—Section 241(a)(2) [8 U.S. C. 1251(a)(2))—Entry without inspection
ON BEHALF OF RESPONDENT: Pro se
/3Y: Milhollan, Chairman; Wilson, Appleman, and Maguire, Board Members

The respondent appeals from a decision of an immigration judge dated
October 7, 1976. In his decision the immigration judge found the respondent deportable under section 241(a)(2) of the Immigration and
Nationality Act, denied his application for voluntary departure and
ordered his deportation to Ecuador.
The respondent is a native and citizen of Ecuador. He entered the
United States without inspection_ He was convicted on May 4, 1976, of
violating 18 U.S.C. section 473.
18 U.S.C. section 473 provides:

"Whoever buys, sells, exchanges,
transfers, receives, or delivers any false, forged, counterfeited, or altered obligation or other security of the United States, with the intent
that the same be passed, published, or used as true and genuine, shall
b e fined not more than $5,000 or imprisoned not more than ten years, or
b oth." The respondent was found guilty of the offense described in this
section because he aided, abetted, counseled, commanded, procured and
induced the transfer and delivery of 210 counterfeit ten dollar Federal
336

Interim Decision #2611
Reserve notes with the intent that the same be passed, published and
used as true and genuine knowing the same to be forged.
At the hearing the respondent admitted the allegations of fact and
conceded deportability. The only issue on appeal is the denial of the
respondent's application for voluntary departure.
The immigration judge properly found the respondent statutorily
ineligible for the privilege of voluntary departure. The respondent is
barred from showing good moral character during the period of time
required by section 244(e) of the Act.
Section 101(f)(3) of the Act prevents any alien from being regarded as
a person of good moral character if he falls within the class of persons
described in section 212(a)(9) of the Act, if the offense described therein,
for which such alien was convicted, was committed during the period for
which good moral character must be established.
A necessary element for a conviction under 18 U.S.C. section 473 is
intent to defraud. United States v. Wilkerson, 469 F.2d 963 (5 Cir.
1972), cert. denied 410 U.S. 986 (1973). Moral turpitude attaches to
crimes where fraud is an ingredient. Jordan v. De George, 341 U.S. 223
(1951). Accordingly, the respondent was convicted of a crime involving
moral turpitude and he fails within the class of persons excludable under
section 212(a)(9) of the Act. He is unable to establish good moral character during the five-year period required by section 244(e) of the Act
since he committed that crime on January 19, 1976. Accordingly, the
appeal will be dismissed.
ORDER: The appeal is dismissed.

337

